DOYLE, Judge,
concurring.
I concur in the result because, and only because, Justice Montemuro wrote in Department of Transportation, Bureau of Driver Licensing v. Ingram, 538 Pa. 236, 648 A.2d 285, 294-95 (1994):
Hence, we hold that a proper O’Connell warning must include the following information: first, a motorist must be informed that his driving privileges will be suspended for one year if he refuses chemical testing; second, the motorist must be informed that his Miranda rights do not apply to chemical testing. (Emphasis added.)
Although it is not clear why a citizen’s constitutional protections when charged with a crime under the United States Supreme Court’s decision in Miranda1 must be explained to a licensee in a civil proceeding under the implied consent provisions of the motor vehicle code, it is abundantly clear that that is what our Supreme Court has insisted must occur; and that was not done in this case. The order of the trial court, therefore, must be reversed.

. Miranda v. Arizona, 384 U.S, 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).